t c memo united_states tax_court joseph alan piole petitioner v commissioner of internal revenue respondent docket no filed date joseph alan piole pro_se john m zoscak jr and donna p leone for respondent memorandum findings_of_fact and opinion wells chief_judge respondent determined deficiencies in and an addition_to_tax for fraud and fraud penalties in respect of petitioner’s tax_liabilities for and because petitioner failed to maintain adequate tax records during the years in issue respondent relied upon the net_worth plus expenditures method to reconstruct petitioner’s taxable_income - - unless otherwise indicated section references are to sections of the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure after conceding certain items respondent determined that petitioner is liable for deficiencies in income_tax an addition_to_tax and penalties for the years and in the amounts as follows addition_to_tax penalty year deficiency sec_6653 b sec_6663 dollar_figure dollar_figure --- big_number -- dollar_figure big_number -- big_number -- big_number the issues to be decided are whether petitioner had unreported income for the taxable years in issue as determined by respondent and whether petitioner is liable for the addition_to_tax and penalties for fraud ’ findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference in addition petitioner ' respondent conceded certain items underlying his reconstruction of petitioners taxable_income for and resulting in a reduction of the deficiencies and fraud penalties as set forth in the notice_of_deficiency for those years because we are unable to discern the specific items that respondent has conceded the courts decision in this case will be entered pursuant to rule consistent with the courts findings in this opinion is deemed to have admitted undenied allegations set forth in respondent's requests for admissions see rule c the following facts form the basis for respondent's net_worth analysis for the years in issue at the time the petition was filed petitioner was incarcerated in terre haute indiana during the years in issue petitioner received taxable_income from the operation of a taxidermy business rental receipts and the sale of illegal drugs in petitioner was indicted in the u s district_court for the western district of pennsylvania for various crimes including conspiracy to distribute cocaine between and date threatening a special_agent of the internal_revenue_service using a firearm in the commission of a drug trafficking crime and four counts of income_tax evasion on date after entering a plea of guilty to the drug conspiracy count the weapons charge and income_tax evasion for petitioner was sentenced to a period of incarceration petitioner was born on date in petitioner graduated from technical training school mckees rocks pennsylvania assets personal expenditures as of date petitioner owned the following vehicles a chevrolet corvette vehicle identification no vin for which he had paid dollar_figure in cash a harley q4e- davidson vin h7 for which he had paid dollar_figure in cash a chevrolet vin a5965 for which he had paid dollar_figure in cash a harley davidson vin for which he had paid dollar_figure and a harley davidson vin h2578 for which he had paid dollar_figure as of date petitioner had cash on hand of dollar_figure as of date petitioner had no bank or brokerage accounts during petitioner purchased a gmc pickup vin for which he paid dollar_figure and a cadillac vin for which he paid dollar_figure during petitioner purchased a boss trailer vin for which he paid dollar_figure and a harley davidson vin 296h2 for which he paid dollar_figure during petitioner purchased a harley davidson vin for which he paid dollar_figure and a travelite trailer for which he paid dollar_figure during petitioner sold the harley davidson vin during petitioner sold the harley davidson vin h2578 and the cadillac vin during petitioner sold the chevrolet vin a5965 as of date and petitioner owned business equipment with a value at cost of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively - - during date petitioner purchased from kim c and mary p hammill a building located pincite babcock boulevard pittsburgh pennsylvania the babcock building or property the sale price of the babcock property was dollar_figure in date petitioner paid dollar_figure in cash to kim c hammill in partial payment of the amount due on the babcock property the balance of the sale price dollar_figure was the subject of a seller- financed mortgage on the property petitioner paid dollar_figure for the recording of the deed and mortgage for the babcock property and dollar_figure for pennsylvania transfer_taxes as of date petitioner owed dollar_figure on the babcock property during petitioner made monthly cash mortgage payments of dollar_figure to the hammills in date petitioner used cash to pay off the balance due on the babcock property petitioner maintained an apartment on the second floor of the babcock building and operated a taxidermy business known as the wilderness taxidermy studio wilderness taxidermy on the first floor of the building during petitioner opened checking account no in his name at equibank as of date and petitioner’s equibank checking account had balances of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively - - during petitioner opened checking account no in the name of wilderness taxidermy at equibank as of date and wilderness taxidermy’s equibank checking account had balances of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively during petitioner opened money market account no in the name of wilderness taxidermy at equibank as of date wilderness taxidermy’s egquibank money market account had a balance of dollar_figure with zero balances thereafter during petitioner opened money market account no in his name at equibank as of date petitioner's equibank money market account had a balance of dollar_figure with zero balances thereafter during petitioner obtained a certificate of deposit cd from equibank as of date date and date petitioner's equibank cd had balances of dollar_figure dollar_figure and dollar_figure respectively with zero balances thereafter petitioner continued to own the babcock building through date during and petitioner made significant additions and improvements to the babcock building during petitioner paid dollar_figure in cash to holtz construction co holtz for the purchase and installation of a vinyl window cedar siding and trim for the babcock building - during petitioner contracted with holtz to build a large addition on the babcock building because holtz planned to relocate out of state the company prepared a second construction_contract naming ben corey building contractor corey as the contractor to perform the work described under the first contract the cost of the construction work to be performed under both contracts totaled dollar_figure during august and date petitioner paid dollar_figure in cash to holtz pursuant to the first contract holtz retained dollar_figure of the dollar_figure payment as its fee for completing the building design plans and preparing the contract holtz transferred the remaining dollar_figure to corey during petitioner paid a total of dollar_figure to corey under the second contract during petitioner paid a total of dollar_figure to corey under the second contract petitioner made a substantial number of payments to corey in cash during petitioner paid dollar_figure to james e lignelli for an appraisal of the babcock property during petitioner paid dollar_figure to tait engineering for a survey of the babcock property during petitioner paid dollar_figure to ross schonder sterzinger cupcheck p c an architectural engineering firm for services rendered with respect to the babcock property - - during petitioner paid dollar_figure to girty's run joint sewage authority for a permit to use the sewage system servicing the babcock building during petitioner paid dollar_figure to pool city for the purchase and installation of a hot tub at the babcock building during petitioner paid dollar_figure in cash to ralph yunker jr for excavation work at the babcock property during petitioner paid dollar_figure to ralph yunker jr for excavation work at the babcock property including the digging of ditches for natural_gas and water lines during petitioner paid dollar_figure to fiore glass for the purchase and installation of glass mirrors and a door for the babcock building during petitioner paid dollar_figure to pittsburgh glass block co for the purchase and installation of glass block at the babcock building during petitioner paid dollar_figure to steven novak for the purchase and installation of carpeting and tile at the babcock building during petitioner paid dollar_figure to roscoe asphalt paving co to pave the parking lot at the babcock property during petitioner paid_by cash and checks a total of dollar_figure to gotich electric co inc for work performed at the babcock property - during petitioner paid dollar_figure to automatic door enterprises inc for the purchase and installation of an automatic electric door at the babcock building during petitioner paid dollar_figure in cash to lighting by erik for the purchase and installation of light fixtures and bulbs at the babcock building on or about date petitioner paid dollar_figure in cash to john m sebbens painting for work done on the babcock building during petitioner paid dollar_figure to russell construction co dollar_figure by check and dollar_figure in cash for the installation of a wooden deck a lattice skylights and a laundry chute at the babcock building during petitioner paid dollar_figure to alpine pools for the installation of a hot tub at the babcock building during petitioner paid an additional dollar_figure to alpine pools during petitioner paid dollar_figure to allegheny millwork lumber for the installation of a wooden handrail in the babcock building during petitioner paid dollar_figure to lentz's heating and air conditioning lentz's for the installation of a furnace at the babcock building during the same year petitioner paid dollar_figure to lentz's for the installation of an exhaust fan and an outdoor spa at the babcock building - during petitioner paid dollar_figure to north hills stone co for a fireplace slate slab during petitioner paid dollar_figure to the listening post for the installation of a security system at the babcock building during petitioner paid dollar_figure to lentz's for the installation of an exhaust fan and an outdoor receptacle during petitioner paid dollar_figure to thermal industries inc for the installation of two windows at the babcock building during and petitioner paid dollar_figure dollar_figure dollar_figure and dollar_figure respectively to the listening post for various home entertainment products on date petitioner paid dollar_figure to sun television appliances inc sun for merchandise on september and date petitioner paid dollar_figure and dollar_figure respectively to sun for merchandise on july and date petitioner paid dollar_figure and dollar_figure respectively to sun for merchandise during petitioner paid dollar_figure in cash to gas-lite manufacturing co for merchandise during petitioner paid dollar_figure in cash to levin furniture for bedroom furniture for his apartment at the babcock building during petitioner paid dollar_figure to wickes furniture for furniture for his apartment at the babcock building on date petitioner paid dollar_figure to kelly's delivery service for the delivery of the furniture that he had purchased from wickes furniture during petitioner paid dollar_figure in cash to west penn billiards for a pool table for the babcock building during and petitioner paid dollar_figure dollar_figure and dollar_figure respectively to aquatic interiors for the purchase installation and care of two aquariums at the babcock building during petitioner paid dollar_figure to louis hahn son a flower and garden shop for the purchase and installation of a small waterfall and aquatic plants at the babcock building during petitioner paid dollar_figure to vic polk studio for art posters during petitioner paid dollar_figure for shares of stock purchased through the brokerage firm hibbard brown co during petitioner sold all of the above-referenced stock during date petitioner paid dollar_figure to pool city for an artificial christmas_tree during petitioner paid dollar_figure to peter berger for a motorola flip cellular telephone -- during petitioner paid a total of dollar_figure to laser devices inc for merchandise for his residence during petitioner paid dollar_figure to pittsburgh florist for the installation and maintenance of shrubbery and plants at the babcock building in date petitioner purchased a rinker boat from chet aleks yamaha marine chet aleks the purchase_price of the rinker boat including sales_tax document preparation fees registration fees and a temporary license fee totaled dollar_figure joseph c and bertha m piole are petitioner's parents before purchasing the rinker boat petitioner transferred dollar_figure in cash to his parents' checking account on date m richard mellon mellon an attorney who was assisting petitioner in the purchase of the boat tendered to chet aleks a check in the amount of dollar_figure representing petitioner's downpayment on the boat on or about date petitioner paid chet aleks a total of dollar_figure consisting of dollar_figure in cash petitioner's check in the amount of dollar_figure wilderness taxidermy's check in the amount of dollar_figure a check in the amount of dollar_figure made payable to chet aleks and drawn on his parents’ account anda check in the amount of dollar_figure made payable to chet aleks drawn on mellon's account petitioner subsequently reimbursed mellon by giving him dollar_figure in cash chet aleks applied dollar_figure of the dollar_figure to pay off the balance due on the rinker boat chet - - aleks applied the remaining dollar_figure to cover the cost of life preservers ropes a boat cover and an anchor that petitioner had purchased for the boat during petitioner paid dollar_figure to chet aleks for additional boat accessories in date petitioner and his parents organized a corporation known as joe's laundromat inc joe's to operate a laundromat at the babcock building joe's paid rent to petitioner at the rate of dollar_figure per month petitioner was the manager of the corporation petitioner's father served as president and petitioner's mother served as secretary treasurer in petitioner became president of the corporation petitioner kept the books_and_records of the corporation petitioner made loans to joe's as of date and joe's owed petitioner dollar_figure dollar_figure and dollar_figure respectively on those loans petitioner took many pleasure trips and stayed at various hotels and motels during and during petitioner booked round-trip air transportation through travel planners international inc travel planners from pittsburgh to amsterdam holland fort lauderdale florida memphis tennessee rapid city south dakota new orleans louisiana and two trips to fort myers florida during petitioner paid dollar_figure to travel planners for the aforementioned trips during petitioner paid dollar_figure in cash to sea chateau - a motel located in fort lauderdale florida for a stay from january through during petitioner paid dollar_figure to trails end motel in naples florida for an overnight stay on date during petitioner paid dollar_figure to the vanderbilt beach motel in naples florida for a stay from september through date in date petitioner paid dollar_figure to vanderbilt beach motel for a planned stay in date during petitioner booked round-trip air transportation from pittsburgh to holland through go go tours travel planners international go go tours during petitioner paid dollar_figure to go go tours during petitioner booked round-trip air transportation through travel planners from pittsburgh to los angeles california kansas city missouri naples florida toronto sudbury canada orofino idaho and fort myers florida during petitioner paid dollar_figure to travel planners for these trips in date petitioner paid dollar_figure to us airways for round-trip airfares from pittsburgh to los angeles for himself and three companions during petitioner paid dollar_figure to marina pacific a hotel in venice california for a stay from april through - - during petitioner paid dollar_figure to northwest airlines for round-trip airfare between pittsburgh and detroit michigan petitioner subsequently exchanged this ticket for a ticket to lewistown idaho during his trip to idaho petitioner paid dollar_figure for a one-night stay at helgesin place in orofino idaho petitioner's trip to idaho included a hunting expedition organized by moose creek outfitters during petitioner paid dollar_figure to moose creek outfitters for the hunting expedition petitioner paid dollar_figure to orofino aviation inc for transportation during the hunting trip in connection with the hunting trip petitioner paid dollar_figure to the state of idaho for various nonresident hunting licenses and a fine of dollar_figure for violating idaho law by shooting but not tagging a bull moose during august and november of petitioner stayed at the marco bay resort marco island florida during petitioner paid dollar_figure to marco bay resort for the two stays during petitioner paid dollar_figure in cash to affordable limousine service inc for the rental of a limousine while in marco island florida during petitioner paid dollar_figure to the vanderbilt beach motel in naples florida for two separate stays in january and date during petitioner paid dollar_figure to a-bear charter service of florida for chartered ocean fishing trips - during petitioner paid dollar_figure to scott's motel in erie pennsylvania for a stay in date during petitioner paid dollar_figure to the hyatt regency allicante during date petitioner paid dollar_figure to the pittsburgh hilton during petitioner through his girlfriend leigh ann mulig paid dollar_figure to attorneys in canada for legal representation provided to petitioner on or about date petitioner paid dollar_figure in cash to lowry western shop for two pairs of boots and a pair of work shoes during and petitioner paid dollar_figure dollar_figure dollar_figure and dollar_figure respectively to jim chuck's boot shop for boots and gift certificates during and petitioner paid dollar_figure dollar_figure dollar_figure and dollar_figure respectively to jeff critchlow auto body for repair and maintenance work on petitioner's various vehicles during and petitioner paid dollar_figure dollar_figure dollar_figure and dollar_figure respectively to carl marcus an attorney for legal services during petitioner paid dollar_figure to mellon for legal services - - during and petitioner paid dollar_figure dollar_figure and dollar_figure respectively to j-j-d service for repair and maintenance work on petitioner's various vehicles during petitioner paid dollar_figure to weigand brothers transmission service for transmission work on his gmc pickup during petitioner paid dollar_figure to weigand brothers transmission service for transmission work on his chevrolet corvette during each of the years and petitioner paid dollar_figure to edward brazier for the rental of a garage which petitioner used to store his motorcycles during petitioner paid dollar_figure to state farm insurance co for insurance coverage on one of his motorcycles during petitioner paid dollar_figure to state farm insurance co for insurance coverage on a motorcycle the chevrolet corvette the gmc pickup the travelite trailer and the rinker boat in date petitioner paid dollar_figure to pool city for a service call during petitioner paid dollar_figure in cash to guy r palermo auto body for repainting one of petitioner's motorcycles during petitioner paid dollar_figure to street sweeper inc of atlanta georgia for the purchase of a firearm - during petitioner paid a total of dollar_figure to doc of the bay marina for dock space for the rinker boat during petitioner paid dollar_figure to lighting by erik for light bulbs and parts during the years in issue petitioner paid for food clothing telephone gas and electric service liabilities petitioner incurred various liabilities during the period in question in addition to the aforementioned mortgage on the babcock property during petitioner obtained an education loan of dollar_figure as of date the outstanding principal balance on the education loan was dollar_figure during petitioner paid off the principal_amount of the loan and dollar_figure in accumulated interest during petitioner obtained a loan account no from equibank pursuant to the loan agreement equibank released cash to petitioner in the amounts and on the dates as follows date amount date dollar_figure date big_number date big_number date big_number date big_number date big_number as of date and the outstanding - - balances on the above-referenced loan were dollar_figure dollar_figure dollar_figure and dollar_figure respectively during date petitioner obtained a second loan from equibank also assigned account no pursuant to the second loan agreement equibank released cash to petitioner in the amounts and on the dates as follows date amount date dollar_figure date big_number date big_number date big_number date big_number as of date and the outstanding balances on the above-referenced loan were dollar_figure dollar_figure and dollar_figure respectively petitioner's purchase of the aforementioned harley davidson vin was financed through a vehicle loan account no from pittsburgh national bank as of date and the outstanding balances on account no were dollar_figure and dollar_figure respectively petitioner maintained credit card accounts with discover card first card colonial national bank and bank one as of date and the bank one account had outstanding balances of dollar_figure and dollar_figure and a credit of dollar_figure respectively as of date the outstanding balances on the discover card and first card accounts were dollar_figure - - and dollar_figure respectively petitioner did not have any end-of- year balances on the colonial national bank card as of date and wilderness taxidermy had accumulated depreciation balances of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioner's purchase of the aforementioned hot tub from pool city was financed with a loan from commercial credit corp commercial credit as of date and the outstanding balances on the commercial credit loan were dollar_figure and dollar_figure respectively petitioner paid off the commercial credit loan in full during during petitioner obtained a loan of dollar_figure from manufacturers hanover consumer discount co manufacturers hanover as of date and the outstanding balances on the manufacturers hanover loan were dollar_figure and dollar_figure respectively petitioner paid off the manufacturers hanover loan in full during during and petitioner paid dollar_figure and dollar_figure in cash respectively to hubert zelina for the rent on an apartment petitioner was evicted from the apartment after failing to pay rent for september october and date petitioner was sued for back rent and for damaging the apartment - during petitioner paid dollar_figure to hubert zelina in settlement of the suit during and petitioner paid state sales_tax and title and registration fees of dollar_figure dollar_figure and dollar_figure respectively pursuant to orders issued by courts of competent jurisdiction petitioner was required to make support payments to two children jessica piole and sarah ayres slanina during and petitioner paid dollar_figure dollar_figure dollar_figure and dollar_figure respectively in support payments for jessica piole during and petitioner paid dollar_figure dollar_figure and dollar_figure respectively in support payments for sarah ayres slanina during and petitioner paid dollar_figure and dollar_figure respectively to equibank for settlement charges arising from various loans during petitioner retained bedway security agency inc to provide services with respect to a civil court action during petitioner paid dollar_figure to bedway security agency inc for its services during petitioner paid dollar_figure to spirit harley davidson for repair and restorative work on several of his motorcycles after a dispute arose between petitioner and spirit harley davidson as to the cost of said work spirit harley davidson - filed a civil suit against petitioner seeking payment during petitioner paid dollar_figure to spirit harley davidson in settlement of the suit nontaxable sources of income during petitioner received welfare benefits of dollar_figure petitioner did not receive any welfare benefits during or during and petitioner received insurance proceeds in the amounts of dollar_figure dollar_figure and dollar_figure respectively petitioner did not receive any insurance proceeds during and petitioner's tax returns petitioner used the calendar_year for tax reporting and the cash_method_of_accounting petitioner's federal_income_tax returns for and were prepared by paid return preparers petitioner did not keep books_and_records of his illegal drug sales during the years in issue petitioner did not inform his return preparers of the income that he derived from illegal drug sales and he failed to report such income on his federal_income_tax returns for the years in issue the tax_return that petitioner filed for reflects a schedule c profit or loss from business loss of dollar_figure rental income of dollar_figure and taxable_income of zero the tax_return that petitioner filed for reflects a schedule c loss - - of dollar_figure rental loss of dollar_figure and taxable_income of zero the tax_return that petitioner filed for reflects a schedule c loss of dollar_figure rental loss of dollar_figure and taxable_income of zero the tax_return that petitioner filed for reflects a schedule c loss of dollar_figure rental income of dollar_figure and taxable_income of zero the tax_return that petitioner filed for reflects a schedule c loss of dollar_figure rental income of dollar_figure and taxable_income of zero contrary to the income that petitioner reported on the tax returns that he filed for the years in issue petitioner submitted financial statements and tax returns to various financial institutions in support of loan applications reflecting substantial taxable_income on or about date petitioner submitted to equibank a financial statement in support of his application_for a loan listing assets of dollar_figure liabilities of dollar_figure net_worth of dollar_figure and gross_income of dollar_figure on or about date petitioner submitted to egquibank a financial statement in support of his application_for a loan listing assets of dollar_figure liabilities of dollar_figure and net_income of dollar_figure on or about date petitioner submitted to colonial national bank an application_for a mastercard credit card listing his income as dollar_figure when petitioner applied for loans at equibank and commercial credit corp he submitted signed copies of federal_income_tax - returns that he had purportedly filed for the years and the tax_return for shows schedule c income of dollar_figure rental income of dollar_figure and total income of dollar_figure the tax_return for shows schedule c income of dollar_figure rental income of dollar_figure and total income of dollar_figure petitioner understated his taxable_income for the years and petitioner's failure to report such taxable_income resulted in underpayments of tax in each of those years petitioner is liable for self-employment taxes on his unreported income for each of those years a part of petitioner's underpayment_of_tax for each of the years and was due to fraud opinion petitioner's motion to seal the record at the commencement of the trial in this case petitioner orally moved to seal the record there being no objection from respondent the court conditionally granted petitioner's motion in particular by order dated date the court directed petitioner to identify the particular evidence in the record that should not be disclosed to the public petitioner failed to comply with the court's order sec_7458 which governs hearings before the tax_court provides that such hearings shall be open to the public in addition sec_7461 provides in pertinent part - - sec_7461 publicity of proceedings a general_rule ---except as provided in subsection ob all reports of the tax_court and all evidence received by the tax_court and its divisions including a transcript of the stenographic report of the hearings shall be public records open to the inspection of the public b exceptions ---- trade secrets or other confidential information --the tax_court may make any provision which 1s necessary to prevent the disclosure of trade secrets or other confidential information including a provision that any document or information be placed under seal to be opened only as directed by the court rule provides that upon motion by a party or other affected person and upon good cause shown the court may make any order which justice requires to protect a party or other person from annoyance embarrassment oppression or undue burden or expense sec_7458 and sec_7461 reflect the well-established principle that official proceedings and records of all courts including the tax_court generally shall be open and available to the public see 435_us_589 85_tc_914 however sec_7461 and rule provide that the court has the discretionary authority to order all or part of a record to be sealed where such action is necessary to protect trade secrets and confidential information or to avoid annoyance embarrassment oppression or undue burden or expense see - - willie nelson music co v commissioner supra pincite and cases cited therein in resolving whether a permanent protective_order sealing a portion of the evidentiary record is warranted in this case we must weigh the public's interest in free and open access to tax_court proceedings against petitioner's individual interests nixon v warner communications inc supra pincite the public's interest in open judicial proceedings is presumed to be paramount to the interests of an individual seeking to close the proceedings in that open proceedings allow the public an opportunity to understand the underlying dispute and its disposition thereby enhancing public confidence in our system of taxation willie nelson music co v commissioner supra pincite as previously discussed petitioner failed to identify the particular documents or information that he contends should not be disclosed to the public under the circumstances we conclude that the court's earlier protective_order sealing the record in this case has served its purpose and that the public's interest in open proceedings outweighs any continuing individual interests at stake herein accordingly we will vacate the protective_order dated date deficiencies petitioner failed to maintain adequate books_and_records as required by sec_6001 accordingly respondent relied on the net_worth_method as a means to indirectly reconstruct petitioner's income for the years in issue see 348_us_121 761_f2d_1522 ll1lth cir 65_tc_68 affd without published opinion 559_f2d_1207 3d cir from our examination of respondent's net_worth calculations we are satisfied that these calculations comport with the requirements of holland v united_states supra in particular respondent made adequate opening cash-on-hand computations established a likely source_of_income and investigated relevant leads of nontaxable sources of income see id pincite respondent's net_worth calculations were based on substantial documentary_evidence moreover petitioner has stipulated or is deemed to have admitted many if not all of the adjustments underlying respondent's determinations petitioner bears the burden of proving that respondent's determinations are incorrect see 94_tc_654 87_tc_609 affd without published opinion 827_f2d_774 11th cir petitioner failed to offer any credible_evidence that respondent's determinations are erroneous at trial petitioner - - attempted to challenge various matters that were deemed admitted under rule c in particular petitioner testified that the purchase_price of the babcock property was only dollar_figure as opposed to the dollar_figure determined by respondent the improvements to the babcock property cost only dollar_figure as opposed to the dollar_figure determined by respondent his parents paid dollar_figure of his child-support obligation in and his parents paid a substantial portion of the purchase_price of the rinker boat petitioner's testimony at trial lacked credibility and was contradicted by respondent's witness special_agent gary makovsky on the basis of our review of the entire record herein we find petitioner's assertions to be contrived and unpersuasive respondent also determined that petitioner is liable for the addition_to_tax for fraud for the taxable_year and the fraud_penalty for the taxable years and respondent must prove fraud by clear_and_convincing evidence see sec_7454 rule b 80_tc_1111 fraud requires a showing that the taxpayer intended to evade a tax known or believed to be owing see 398_f2d_1002 3d cir the existence of fraud is a guestion of fact see gajewski v commissioner - t c affd without published opinion 578_f2d_1383 8th cir fraud is never presumed or imputed it must be established by independent evidence that establishes a fraudulent intent on the taxpayer's part see 53_tc_96 because direct proof of a taxpayer's intent is rarely available fraud may be proven by circumstantial evidence and reasonable inferences may be drawn from the relevant facts see 317_us_492 stephenson v commissioner t c affd 748_f2d_331 6th cir for example an intent to conceal or mislead may be inferred from a pattern of conduct see spies v united_states supra pincite or froma taxpayer's entire course of conduct see 56_tc_213 likewise a pattern showing a consistent underreporting of income when accompanied by circumstances evidencing an intent to conceal may justify a strong inference of fraud see parks v commissioner supra pincite we often rely on certain indicia of fraud in deciding the existence of fraud the presence of several indicia is persuasive circumstantial evidence of fraud see 55_tc_85 the badges_of_fraud include the filing of false documents understatement - - of income maintenance of inadequate records implausible or inconsistent explanations of behavior concealment of assets failure to cooperate with tax authorities engaging in an illegal activity attempting to conceal such activity dealing in cash and failing to make estimated_tax payments see bradford v commissioner f 2d 9th cir affg tcmemo_1984_601 92_tc_661 on the basis of our review of the entire record we hold that respondent has met his burden of proving fraud as previously discussed respondent's reconstruction of petitioner's income for the years in issue reveals that petitioner underpaid his taxes for and further each such underpayment was attributable to fraud petitioner engaged in illegal drug sales established a clear pattern of underreporting taxable_income from through failed to maintain adequate_records of his income and engaged in substantial cash transactions in sum petitioner's conduct supports a particularly strong inference of fraud see parks v commissioner supra pincite equally significant petitioner pleaded guilty to criminal_tax_evasion for see petzoldt v commissioner supra pincite considering all the facts and circumstances we hold that petitioner is liable for the addition_to_tax for fraud for and the fraud_penalty for and to reflect the foregoing an appropriate order will be issued and decision will be entered under rule
